                                Case 2:19-cv-00175-EJF Document 1 Filed 03/13/19 Page 1 of 1


    JS 44 (Rev. 08/18)                                                       CIVIL COVER SHEET
    The JS 44 civil cover sheet and the infonnation contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by Jaw, except as
    provided by local rules of court. This fonn, approved by the Judicial Conference of the United States in September I 974, is required for the 11se of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INS71WCTIONS ON NEX/' PAGE OF THIS FORM.)

    I. (a) PLAINTIFFS                                                                                          DEFENDANTS
     Dr. Leah N. Torres                                                                                      The Western Journal, LLC; Llftable Media, Inc.; and The Dally Caller,
                                                                                                             Inc.
       (h) County ofResidence of First Listed Plaintiff              Salt Lake County, UT                      County of Residence ofFirst Listed Defendant
                                  (EXCEPT IN U.S. Pf,AINTIFFCASHS)                                                                   (IN U.S. l'lvllNTIFF CASES ONLY)
                                                                                                               NOTE: IN LAND CONDEMNATION CASES, USE TllE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.

    B~fibtt'.1\\1W86i'g~~t.'.t'.tAddre.r.i, and 1'e/eph'e~A'~1d0fdberg, PLLC                                    Attorneys (If Known)

    130 s Main St, Suite 120,         16 Court Street, 33rd Floor
    Logan, UT 84321                  Brooklyn, NY 11241
    1435) 754-7622                   1646) 666-8908
    II. BASIS OF JURISDICTION (Place an "X" 1noneBoxOnly)         III. CITIZENSHIP OF PRINCIPAL PARTIES (Placa an "X" In One Box for Plaintl/f
                                                                                                            (For Dlvorsily Cas•s Only)                                           and One Box for Defendanl)
    01    U.S. Government                0 3 Federal Question                                                                         PTF        DEF                                            PTF       DEF
             Plaintiff                         (U.S. Government Not a !'arty)                         Citizen ofThis State            ~ I        0          Incorporated or Principal Place       0       0 4
                                                                                                                                                              of Business Jn This State

    0 2 U.S. Government                  ~4 Diversity                                                 Citizen of Another State          0 2       0         Incorporated and Principal Place     0
           Defendant                              {Indicate Cllizenrhip ofParties in flem fll)                                                                 ofDusiness In Another State

                                                                                                      Citizen or Subject of a           0         0         Foreign Nation                       0       0 6
                                                                                                        Forei n Coun
    IV NATURE OF SUIT (Place an "X" in One Box Only)                                                                                              Cl'IC khere or: N ature o fS;1111. Cod e Descnntions.
I               ••N 'RACT                                           TORTS                               F   •u~•I   "u•wENAL       ·y              BANKR oun y                        cnJER STA'T ,.,..,,.      I

    0 It OInsurance                       PERSONAL INJURY                PERSONAL INJURY              0 625 Drug Related Seizure            o 422 Appeal 28 use 158            0 375 False Claims Act
    CJ I 20 Marine                      0 310 Airplane                 0 365 Personal Injury •              of Property 21USC881            CJ 423 Withdrawal                  a 376 Qui Tam (31 use
    O 130 Miller Act                    O 315 Airplane Product                Product Liability       0 690 Other                                  28 USC 157                        3729(a))
    0 I40 Negotiable Instrument                Liability               O 367 Health Care/                                                                                      0 400 State Reapportionment
    0 I 50 Recovery of Overpayment      ~ 320 Assault, Libel &               Pharmaceutical                                                   PR      R                        0 410 Antitrust
            & Enforcement of Judgment          Slander                       Personal Injury                                                0 820 Copyrights                   O 430 Danks ond Banking
    CJ 151 Medicare Act                 0 330 Federal Employers'             Product Liability                                              0 830 Patent                       0 450 Commerce
    CJ 152 Recovery of Defaulted               Liability               0 368 Asbestos Personal                                              0 835 Patent· Abbreviated          0 460 ~p-0rtation
            Student Loans               0 340 Marine                          Injury Product                                                      New Drug Application         0 470 Racketeer Influenced and
            (Excludes Veterans)         O 345 Marine Product                  Liability                                                     0 840 Trademark                          Cornipt Orgilnizations
    0 153 Recovery of Overpayment              Liability                PERSONAL PROPERTY                           LAB•~                       ""IH'I&
                                                                                                                                                                               0 480 Consumer Credit
           ofVeteriln's Benefits        0 350 Motor Vehicle            0 370 Otl1er Fraud             O 710 Fair Labor Standards            0   861 HIA (1395tl)               P 485 Telephone Consumer
    0 160 Stockholders' Suits           0 355 Motor Vehicle            0 37t Truth in Lending                Act                            0   862 Black Lung (923)                 Protection Act
    0 190 Other Contract                      Product Liability        0 380 Other Persona I          0 720 Labor/Management                0   863 DIWC/DIWW (405(g))         0 490 Cable/Sat TV
    0 195 Contract Product Liobility    0 360 Other Personal                 Property Damage                 Relations                      0   864 SSJD Title XVI             0 850 Securities/Commodities/
    0 196 Franchise                           Injury                   0 385 Property Damage          0 740 Railway Labor Act               0   865 RSI (405(g))                     Exchange
                                        0 362 Personal Injwy •               Product Liability        0 75 I Family and Medical                                                0 890 Other Statutoiy Actions
                                              Medical Maloractiee                                            Leave Act                                                         0 891 Agricult11ntl Acts
I        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            0 790 Other Labor Litigation            FEDERAL TAX SUITS                0 893 Environmental Matters
 0 210 Land Condemnation                0 440 Other Civil Rights         Habeas Corpus:               0 791 Employee Retirement             0 870 Taxes (U.S. Plaintiff        0 895 Freedom oflnfonnation
 0 220 Foreclosure                      0 441 Voting                   0 463 Alien Detainee                 Income Security Act                   or Defendant)                      Act
 0 230 Rent Lease & Ejectment           0 442 Employment               0 510 Motions to Vacate                                              0 871 IRS-Third Party              0 896 Arbitration
 O 24 OTorts to Land                    0 443 Housing/                        Sentence                                                            26 USC 7609                  0 899 Administrative Procedure
  rJ 245 Tort Product Liability               Accommodations           0 530 General                                                                                                 AcVReview or Appeal of
 0 290 All Other Real Property          0 445 Amer. w/Disabilltles -   O 535 Death Penalty                  IMMh;RATiuN                                                              Agency Decision
                                              Employment                 Other;                       O 462 Neturelizalion Application                                         0 950 Constitutionality of
                                        0 446 Amer. w/Disabilities -   0 540 Mandamus & Other         0 465 Other Immigration                                                        State Statutes
                                              Other                    0 550 Civil Rights                   Actions
                                        0 448 Education                0 555 Prison Condition
                                                                       0 560 Civil Detainee -
                                                                              Conditions of
                                                                            · Confinement
V. 0 RIG IN {Place an "X" In One Box Only)
);!( I Original             0 2 Removed from                0 3        Remanded from             D 4 Reinstated or       0 5 Transferred from        0 6 Multidistrict                    0 8 Multidistrict
          Proceeding            State Court                            Appellate Court                Reopened           Another District                    Litigation·                       Litigation -
                                                                                                                         (speclfY)                           Transfer                          Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cltejur/sdlctlonul stul11te.rnnle.1.1 diversity):
                                            28 u.s.c. § 1332
VI. CAUSE OF ACTION                        fBrief
                                              -description
                                                  - - -of-cause:
                                                            "------------------------------
                                             Libel/Defamation, Invasion of Privacy, Intentional Infliction of Emotional Distress, and Tortious Interference
VII. REQUESTED IN     0                          CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                         CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER RULE 23, F.R.Cv.P.                                                                                 JURY DEMAND:         :tr( Yes   ONo
VIII. RELATED CASE(S)
      IF ANY                                   (Seo imtntc//ons):
                                                                                                                                                DOCKET NUMBER
DATE
    03/13/2019
FOR OFFICE USF: ONl,Y

      RECEIPT#                    AMOUNT                                      APPLYING IFP
                                                                                                                                 Case: 2:19-cv-00175
                                                                                                                                 Assigned To: Furse, Evelyn J.
                                                                                                                                 Assign. Date: 3/13/2019
                                                                                                                                 Description: Torres v. Western
                                                                                                                                 Journal, The et al
